Fish, C. J.
1. A landlord’s special lien for rent upon the crop grown, upon the rented premises takes effect upon the maturity of the crop, and his special lien upon such crop for supplies furnished to make the-same arises, by mere operation of law, when such supplies are furnished. ■ In neither case is a levy necessary in order to fix the lien upon the crop. Civil Code, §§2795, 2796, 2800, par. 1.
2. Such special liens being superior to older common-law judgments obtained against the tenant (Civil Code, §§2795, 2800, par. 6), if agricultural products upon .which such liens exist are levied upon under such, judgments, and the landlord thereupon duly forecloses these liens and. places the lien executions in the hands of the levying officer, to be levied upon such property, and such products are sold by the levying officer under the common-law executions, without the 'fi. fas. issued upon the-foreclosure proceedings of the landlord having been levied upon them,, the money arising from such sale in the hands of the levying officer is. subject to such special liens, and, in a rule against such officer to distribute the same, they will take precedence over the judgments upon which the executions under which the property was sold were based.
3. Therefore if, in such a case, a rule to distribute the money in the hands-of the levying officer is pending at the instance of the owner of the: common-law fi. fas., the landlord is not entitled to an injunction to-prevent such money from being applied toward the satisfaction of such executions, even though the tenant be insolvent and the landlord ivithoutreeourse for the collection of his claims other than upon such funds.
4. The fact, in the present case, that the common-law executions against the-tenant had been also levied upon personal property other than the crops, raised upon the rented premises, to which property the landlord had. filed a claim, afforded no reason for equity to interpose for the purpose-of consolidating the claim case thus made with the controversy between the same parties over the funds realized from the sale of such-, crops under these fi. fas.
5. There was no error in refusing to grant an interlocutory injunction.

Judgment affirmed.


All the .Justices concur.